Case 2:19-cv-12656-WJM Document 34 Filed 09/15/20 Page 1 of 5 PageID: 360




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


TIMOTHY LIVINGSTON,

                 Petitioner,                                               19-cv-12656

         V.
                                                                            OPINION
 UNITED STATES,

                 Respondent.

WILLIAM J. MARTINI, U.S.D.J.:
        This matter arises out of Timothy Livingston’s (“Petitioner”) petition for habeas
corpus relief under 28 U.S.C. § 2255. On November 18, 2019, this Court rejected the
petition as procedurally barred. ECF No. 8. The matter comes before the Court on
Petitioner’s motion for reconsideration pursuant to FRCP 59. ECF No. 10. For the reasons
set forth below, the motion is DENIED.
 I.    BACKGROUND
        The facts and procedural history of this matter were set forth in the Court’s
November 19, 2019 Opinion (“November Opinion”), familiarity with which assumed.       is


ECF No. 8. In short, the November Opinion denied the Petition as time barred. JU. Since
the November Opinion. Petitioner moved for reconsideration, then appealed. LCF Nos.
10, 1314.I After reviewing the briefing, the Court ordered the Government to flie a sur
reply specifically addressing issues raised in Petitioner’s reply brief. ECF No. 18. After
delays caused by the Corona Virus outbreak, the Government filed its sur-reply on May
1 8, 2020. ECF No. 26. Due to technical difficulties, exhibits followed. ECF Nos. 27 &
29. The Court also permitted Petitioner to respond to the Government’s submissions. ECF
Nos. 32-33.
II.    DISCUSSION
       Petitioner moves for reconsideration of the Court’s November Opinion and
associated Order, ECF No. 9. Petitioner argues his petition is reviewable because (1) he is
actually innocent (excusing untimeliness) and (2) the Government improperly withheld
evidence (tolling the time period). Mot. at 1.



 Despite the appeal. this Court retains jurisdiction over the motion for reconsideration. See United
Ncit. Ins. Co. v. R & D Latex Corp., 242 F.3d 1102, 1109 (9th Cir. 2001) (citing Fed. R. App. P.
4(a)(4)(B)(i)).

                                                 1
    Case 2:19-cv-12656-WJM Document 34 Filed 09/15/20 Page 2 of 5 PageID: 361




        A.     Motion for Reconsideration Standard
        Decisions may be altered or amended by a motion for reconsideration “if the party
seeking reconsideration shows at least one of the following gtounds: (1) an intervening
change in the conttolling law; (2) the availability of new evidence that was not availahle
when the court granted the [prior motion]; or(3) the need to correct a cleat error of law or
 fact or to prevent manifest injustice.” Howard Hess Dental Labs., Inc. v. Dentspft Int’l
Inc., 602 F.3d 237, 251 (3d Cir.2010). Petitioner has not pointed to any fact or law’
justi1’ing reconsideration of the November Opinion.
        B.     No Hearing is Necessary and no Error Occurred
       ‘[B]ald assertions and conclusory allegations do not afford a sufficient ground for
an evidentiary hearing on a habeas petition.” See Palmer v. Hendricks, 592 F.3d 386, 395
(3d Cir. 2010) (citation omitted). “[E]ven if the factual allegations in the habeas petition
are sufficient to make out a prima facie claim for habeas relief, a district court may decline
to convene an evidentiary hearing if the factual allegations are contravened by the existing
record.” Id. at 393. 1-lere, to the extent Petitioner’s arguments go beyond conclusory
accusations of prosecutorial misconduct, they are contradicted by the record.2
               I.      improper    Wit!,!, ok/lug of Evidence
       Petitioner argues (1) the Government failed ‘to provide requested exculpatory
evidence necessary to the successful litigation of his 2255 Motion”; (2) ‘[d]uring the
criminal proceedings Counsel failed to obtain exculpatory evidence”; (3) and the
Government has failed to provide the Brady evidence necessary to properly support the
arguments raised in” Petitioner’s original motion. Mot. at 3. Petitioner also notes certain
FOIA requests he made and his post-conviction counsel, apparently hired “to obtain copies
of the digital evidence.” Id. Petitioner is thin on specifics, but notes nearlv all” the
relevant evidence exists on his personal hard drives, of which the Government has failed
to provide copies. Id. Thus, Petitioner argues, his petition was timely and the November
Opinion incorrect. Id.
       The Government responds that copies of the hard drives were ‘available to the
Petitioner months in advance of his plea.” Opp. at 4, ECF No. 16. In reply, Petitioner
quotes a letter from his trial counsel, noting that she had “not yet been able to personally
review each and every page of exhibit thus far disclosed by the government” and
‘Defendant has never seen and has no knowledge concerning the overwhelming majority
of exhibits provided in discovery.” Reply at 4 (quoting Ex. 1), ECF No. 17. Contrary to
Petitioner’s belief that his Counsel’s letter shows the evidence was improperly withheld, it
actually demonstrates the opposite. Petitioner’s triat counsel received digital copies of the


2
  Petitioner’s final submission contains various accusations of illegal conduct by other individuals.
Whether others acted illegally is not dispositive to the question of whether Petitioner is actually
innocent. As discussed below, he is not. Further, the fact that Petitioner had legitimate clients or
the software he utilized has legal uses does not remedy the illegal manner in which he did business.


                                                 2
 Case 2:19-cv-12656-WJM Document 34 Filed 09/15/20 Page 3 of 5 PageID: 362



evidence. She may not have reviewed them before sending the letter, but nothing indicates
Petitioner could not have reviewed them himself, either before the plea or before the time
limit for filing Section 2255 motions.
        Petitioner’s allegations regarding the Government’s failure to turn over hard drives
to his post-conviction counsel do not justify relief or require a hearing either, first, as
noted, the record cited by Petitioner shows his trial counsel had copies of the evidence. Id.
Second, Petitioner filed the present petition despite the Government’s alleged contirnting
violation. Thus, the Government was not an impediment and the relevant facts were
already known (or readily available) more than a year before Petitioner filed For habeas
relief. See 28 U.S.C. § 2255(f) (extending limitations period one year after government’s
impediment removed or facts could have been discovered through exercise of due
diligence). Third, as will be discussed below, the record definitively shows that the hard
drives do not contain what Petitioner claims—proof of his actual innocence. See Patmer,
592 F.3d at 395 (finding hearing non-mandatory “if the factual allegations are contravened
by the existing record.”). Accordingly, the alleged failure to turn over exculpable evidence
does not mandate a hearing orjustify reconsideration of the Court’s decision on timeliness.3
              2.      The Record Refutes Petitioner’s claims ofActttal Innocence
        Petitioner argues his actual innocence requires the Court to reconsider the
November Opinion and hear his late Section 2255 petition. While Petitioner’s arguments
could have been—and in many cases, were—raised in the original motion (and thus do not
support reconsideration), given Petitioner’s prose status and to protect against “manifest
injustice,” the Court will address each count.
                      a.     Count One
        Petitioner argues he is factually innocent because (1) “spam is legal” and (2) his
conduct does not amount to criminal conspiracy. Mot. at 4-8. First, Petitioner was
prosecuted •for the particular (and illegal) way he went about sending spam, not the mere
act of spamming. Second, the record demonstrates a criminal conspiracy existed. Even
setting aside Petitioner’s own admissions, ECF No. 27-2 (admitting guilt), Petitioner’s co
conspirator admitted to the charged conduct. See ECF No. 27-7 (cooperator plea). Records
of Petitioner’s online conversations show he worked with his co-conspirator to test and
improve a computer program specifically designed to access and manipulate others’ email
accounts. ECF No. 27-10. They discussed payment, including as a percentage of
Petitioner’s profits. See Id. And Petitioner’s co-conspirator did, in Fact, share the computer
program with Petitioner. See ECF No. 27-4 (analysis of data stored on Petitioner’s




  The Court appreciates the Government’s efforts to contact Petitioner’s post-conviction counsel
to inquire about the matter. Sur Reply at 13. While counsel’s representations do not form the
basis of the Court’s opinion, the Government appears to have seriously inquired if it improperly
withheld evidence.


                                               3
 Case 2:19-cv-12656-WJM Document 34 Filed 09/15/20 Page 4 of 5 PageID: 363




website). In other words, they reached an agreement to violate the underlying statutes and
took overt steps toward that goal.
        The remainder of Petitioner’s arguments are essentially that his conduct does not
satisfy the elements of the underlying offences. That is incorrect. The Court already
addtessed the loss threshold issue and will not do so again here. See November Opinion
(explaining that $5,000 in losses was not a necessary element of the conspiracy count).
With respect to Petitioner’s remaining arguments, the Government would have only needed
to prove a conspiracy to commit one of the underlying offenses. See 3d Cir. Model Jury
Instruction 6.18.371A. Petitioner’s conclusory assertions aside, the record clearly
demonstrates Petitioner conspired to violate 18 U.S.C. § 1030(a)(5)(A).
        Section 1030(a)(5)(A) prohibits individuals from “knowingly caus[ing] the
transmission of a program, information, code, or command, and as a result of such conduct,
intentionally caus[ing] damage without authorization, to a protected computer.” “[T]he
term ‘protected computer’ means a computer... which is used in                   interstate or
                                                                                  .   .   .




foreign  .   communication.” 18 U.S.C. § 1030(e). “Damage” includes “any impairment
             .   .



to the integrity or availability of data.” Id. Here, by working with his co-conspirator to test
and improve a program that manipulates users’ email accounts to send spam—including a
“clear folders” function, ECF No. 27-10——Petitioner conspired to impair the “availability
of data,” 1 8 U.S.C. § 1030(e).4 The contents of the accounts were held on “protected
computers,” i.e., the corporate victim’s servers, which are used in interstate
communication. Id. Thus, Petitioner conspired to violate 18 U.S.C. § 1030(a)(5)(A), in
violation of 18 U.S.C. § 371.
                       b.      Count Two
       Count Two charged plaintiff with conspiracy to commit fraud and related activity
in connection with electronic mail. in violation of several subsections of 18 U.S.C.
§ 1037(a). Section 1037(a)(1) prohibits individuals from knowingly accesses[ing] a
protected computer without authorization, and intentionally initiat[ingl the transmission of
multiple commercial electronic mail messages from or through such computer.’ or
conspiring to do so. Here. Petitioner collaborated with another individual to test a
computer program aimed at using accounts held on the Corporate Victim’s servers, in order
to send spam from those accounts, without authorization. ECF No. 27-10 (skype
conversation demonstrating testing of computer program): ECF No. 27-4 (analysis of
website contents, including computer program at issue). Accordingly, Petitioner conspired
to commit fraud in connection with electronic mail.


   Petitioner argues having such a function is normal, but in his skype chat, Petitioner’s co
conspirator stated ‘when you start doing real #s  ...you need that,” to which Petitioner responded
“oh alright.” ECF No. 27-10. Thus, the co-conspirators agreed to use the computer program,
including the clear folders function, to damage protected computers. Much like a knife —which
has both legal and illegal uses—it was not the program itself that made Petitioner’s conduct illegal.
it was the way Petitioner schemed with another to use it.


                                                 4
  Case 2:19-cv-12656-WJM Document 34 Filed 09/15/20 Page 5 of 5 PageID: 364




                        c.     Cotint Six
         Petitioner also plead guilty to Count Six, aggravated identity theft in violation of 18
 U.S.C. § 1028A(a)(1). Section 1028A(a)(1) dictates that ‘[w]hoever, during and in relation
 to any [violation of 1$ U.S.C. §sS 1030 or 1037)], knowingly transfers, possesses, or uses,
 without lawful authority, a means of identification of another person shall, in addition to
 the punishment provided for such felony, be sentenced to a term of imprisonment of 2
 years.” “[T]he term ‘means of identification’ means any name or number that may be used,
 alone or in conjunction with any other information, to identify a specific individual.” 1$
 U.S.C. § 102$. The term includes any “name, social security number, date of birth, ollicial
 State or government issued driver’s license or identification number,       .unique electronic
                                                                                 .   .




 identification number, address, or routing code.” Id.; see also United States v. Kvashuk.
 443 F. Supp. 3d 1263, 1268 (W.D. Wash. 2020) (“Use of usernarnes and passwords that
 identify specific individuals can constitute a means of identification.”)
        Here, Defendant maintained a vast database of stolen identification information to
 execute his spamming scheme, including email addresses, usernames, and passwords. ECF
 No. 27-4 (analysis of data stored on Petitioner’s website). Petitioner’s skype conversations
 confirm he knowingly used his access to others’ “means of identification” to spam email
 accounts. See ECF No. 27-11 (skype conversation confirming Petitioner did “internal
 mailing” and sent out one million emails per day using corporate victim accounts).
III.    CONCLUSION
        The Court need not address the remainder of Defendant’s specific sub-arguments.
 which are either repudiated by the above or the Court’s November Opinion, conclusory,
 contrary to the record, or unsupported by applicable law. Accordingly, Petitioner’s motion

 for reconsideration, ECF No. 10, is DENIED. An appropriate order follows.




 Date: SepternberjO2O                        q.MNIU.S.D.J.




   Petitioner argues that some unknown individual, or the FBI itself, planted files on his website
 and created fake skype chat logs. ECF No. 33 at 18. The Court does not credit this new allegation,
 nor other bald, fresh allegations of misconduct. The Government was clear in its position that
 Defendant maintained the website storing millions of illegally obtained access credentials since its
 initial opposition brief. See Opp. at 2, ECF No. 6. Petitioner cannot wait until a sur-sur reply on
 a motion for reconsideration to try to undermine that inconvenient fact.


                                                  5
